Citation Nr: 1647633	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-27 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to April 6, 2015, and a rating in excess of 70 percent from April 6, 2015, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to September 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO continued a 50 percent rating for the Veteran's service-connected PTSD.  In May 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.  In January 2013, the RO issued a supplemental SOC (SSOC), continuing a 50 percent rating for the Veteran's PTSD.

The Veteran was scheduled for a Board video-conference hearing in July 2013, however in a June 2013 letter, the RO informed the Veteran that his hearing had to be rescheduled due to a scheduling conflict.  In an August 2013 letter, the Veteran was informed that his hearing was rescheduled for October 2013.  However, for reasons that are not clear, the hearing was postponed, and an October 2013 letter informed the Veteran that his hearing was scheduled for December 2013.  In December 2013, the Veteran failed to report to his scheduled hearing.  In a December 2013 Statement in Support of Claim (VA Form 21-4138), the Veteran's representative indicated that due to unforeseeable reasons, the Veteran was unable to attend the scheduled hearing.  There was no request for a new hearing; instead, the representative requested that the Veteran's case be decided based on the evidence of record.

In October 2015, based upon evidence added to the claims file since the RO's last adjudication in January 2013-specifically, an April 2015 letter/PTSD assessment attached to an April 2015 PTSD Disability Benefits Questionnaire (DBQ), F.S., a VA psychologist, indicated that the Veteran was homeless, unable to hold a job, and unable to work at the present time due to his PTSD-the Board expanded the appeal to include the matter of entitlement to a TDIU due to PTSD, to include on an extra-schedular basis (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  At that time, the Board remanded the claims for an increased rating for PTSD and for a TDIU to the agency of original jurisdiction (AOJ), for further action, to include development and adjudication.  

On remand, in a March 2016 rating decision, the AOJ partially granted the Veteran's claim for an increased rating for PTSD, assigning a higher 70 percent rating, effective April 6, 2015 (the date of F.S.'s letter/PTSD assessment).  However, as higher ratings are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim involving evaluation of PTSD has now been characterized to encompass the staged ratings assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2016 supplemental SOC (SSOC), the AOJ continued a 50 percent rating prior to April 6, 2015, and a 70 percent rating from April 6, 2015, for PTSD, as well as denied a TDIU.  In response to the March 2016 SSOC, the Veteran asserted, in part, that the effective date of the higher 70 percent rating for his PTSD should go back to 2013, when he first reported a worsening of his PTSD.  The Board notes, however, that such matter is encompassed within the claim for a rating in excess of 50 percent prior to that date.

In July 2016, the Board again remanded the claims on appeal to the AOJ for further action.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a September 2016 SSOC), and returned the matters to the Board for further appellate consideration.

As noted in the prior Board remands, the Veteran was previously represented by The American Legion (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in May 2012).  In June 2015, the Veteran appointed Disabled American Veteran (DAV) (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in June 2015).  The Board recognized the change in representation.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2016, the Board remanded the claims on appeal to the AOJ for additional evidentiary development.  Specifically and in pertinent part, the Board instructed the AOJ to obtain and associate with the claims file the Veteran's VA vocational rehabilitation folder or relevant records and VA treatment records from the Southeast Louisiana Health Care System (HCS) dated since October 2015.  The Board also instructed the AOJ to arrange for the Veteran to undergo VA examination by an appropriate mental health professional.  

In July 2016, the AOJ obtained and associated with the claims file VA treatment records, which also included VA vocational rehabilitation records, from September 2011 to July 2016.  However, a review of the claims file reveals that these records are from the VA Medical Center (VAMC) in Columbia, South Carolina and pertain to a different veteran.  (Appropriate action has been taken by the Board to have those records removed from the Veteran's claims file.)  Significantly, no other VA treatment records (dated since October 2015) and/or vocational rehabilitation records appear in the claims file.  Accordingly, it appears that the AOJ did not obtain the Veteran's VA vocational rehabilitation folder or relevant records and/or VA treatment records from the Southeast Louisiana HCS dated since October 2015.  As the AOJ failed to fully or substantially comply with the Board's remand directives, another remand of these matters is required.  See Stegall, supra.

Additionally, pursuant to the Board's July 2016 remand, the AOJ scheduled the Veteran for a VA examination in September 2016.  However, the Veteran failed to appear for the scheduled examination.  In October 2016, the Veteran requested a rescheduling of the September 2016 VA examination via telephone.  He explained that he had missed the examination because of a death in the family, and indicated that he would report to a rescheduled examination.  See October 2016 Report of General Information (VA Form 27-0820).

The Board notes that failure to report to a scheduled examination, without good cause, could result in denial of a claim for an increased rating, as a matter of law.  See 38 C.F.R. § 3.655(b) (2015).  However, under these circumstances, the Board finds that the record suggests that the Veteran has provided good cause for missing his scheduled September 2016 VA examination.  See id.  As such, the AOJ should reschedule the Veteran for a VA examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist.  

As in the prior, July 2016 remand, the Board again emphasizes, however, that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1989).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims-to include the claim for a TDIU due to PTSD.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records which may be relevant to both claims on appeal.

As discussed above, the AOJ did not comply with the Board's July 2016 remand directives to obtain and associate with the claims file outstanding VA treatment records and vocational rehabilitation records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain any existing VA vocational rehabilitation folder or relevant records.  Also, the AOJ should obtain from the VA Southeast Louisiana HCS all pertinent, outstanding records of mental health evaluation and/or treatment of the Veteran dated since October 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Specific to the claim for a TDIU, the Board again notes, as noted in its July 2016 remand, that the Veteran's employment history is not clear.  Significantly, a review of the evidence of record indicates that the Veteran, for the most part, had been unemployed since 2011.  However, in an April 2016 Statement in Support of Claim (VA Form 21-4138), the Veteran indicated that he worked as a tower technician, but lost the job in March 2015, and that he had to change jobs due to his mental condition over three times since 2012.  In its July 2016 remand, the Board instructed the AOJ to send to the Veteran and his representative a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) to enable him to file a formal application for a TDIU due to PTSD, and to specifically request a more complete description of employment history since December 2011 than previously provided.  Such form and request was sent to the Veteran in July 2016, but no response was received.  Given the need to remand the claims on appeal again for outstanding records and a VA examination, the AOJ should make an additional attempt to clarify the Veteran's employment history, to include sending to the Veteran another VA Form 21-8940.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claim for higher ratings should include consideration of whether any, or any further, "staged rating" of the PTSD is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected PTSD.  Specifically request a more complete description of employment history since December 2011 than previously provided.

2.  Associate any existing VA Vocational Rehabilitation folder or relevant records with the claims file.

3.  Obtain from the Southeast Louisiana HCS all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist-for evaluation of his service-connected PTSD.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

Based on examination of the Veteran, and full consideration of the record, the examiner should identify and completely describe the nature, frequency and/or severity (as appropriate) of all current psychiatric symptomatology associated with the Veteran's PTSD, rendering specific findings with respect to the nature, frequency and/or severity (as appropriate) of each symptom.  The examiner should also provide an assessment of the impact of such symptoms on the Veteran's occupational and social functioning.

The examiner should also fully describe the functional effects of the Veteran's PTSD on his activities of daily living, to include employment.  Specifically, the examiner should comment on the functional effects of the disability on the Veteran's ability to perform the mental acts required for substantially gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

If the Veteran is considered unemployable due to PTSD, the examiner should indicate the approximate date such unemployability began. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, for the higher rating claim, whether any, or any further, staged rating is warranted).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

